Case 3:17-cv-00601-MHL Document 126 Filed 06/21/19 Page 1 of 4 PageID# 2220



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


  ROBERT DAVID STEELE et al                   )
                                              )
         Plaintiffs,                          )
                                              )
  v.                                          )                    Case 3:17-cv-601-MHL
                                              )
                                              )
  JASON GOODMAN et al                         )
                                              )
         Defendants.                          )
                                              )


       PLAINTIFFS’ FIRST MOTION TO COMPEL
   MANDATORY DISCLOSURES AND DOCUMENTS FROM
           DEFENDANT, JASON GOODMAN
         Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), by

  counsel, pursuant to Rules 37(a)(3) and 37(a)(5) of the Federal Rules of Civil Procedure

  and Local Civil Rules 7 and 37, respectfully move the Court (a) to compel disclosures

  required by Rule 26(a)(1)(A)(ii) from defendant Jason Goodman (“Goodman”), (b) to

  compel production of documents from Goodman, and (c) to award Plaintiffs their

  reasonable expenses incurred in making the motion, including attorney's fees.

  A.     Rule 26(a)(1)(A)(ii) Disclosures

         1.      On June 14, 2019, Goodman submitted his Rule 26(a)(1) disclosures.

  [ECF No. 125].

         2.      In his disclosures, Goodman represents as follows:




                                              1
Case 3:17-cv-00601-MHL Document 126 Filed 06/21/19 Page 2 of 4 PageID# 2221




         3.      Despite request, Goodman refuses to produce any of the identified

  documents that he intends to use to support his case.

  B.     Rule 34 Documents

         4.      On May 15, 2019, Plaintiff Steele served Goodman with a request for

  production of documents pursuant to Rule 34 (the “Discovery Requests”).

         5.      On May 29, 2019, Goodman filed objections to the Discovery Requests.

  [ECF No. 118].

         6.      Goodman failed to produce an inventory list (i.e., privilege log) for the

  documents he withheld from production.

         7.      Goodman’s response to the Discovery Requests was due on June 17, 2019.

         8.      Goodman failed to produce any documents.




                                              2
Case 3:17-cv-00601-MHL Document 126 Filed 06/21/19 Page 3 of 4 PageID# 2222



                                     CERTIFICATION

         Plaintiffs have in good faith attempted to confer with Goodman in an effort to

  obtain Goodman’s required disclosures and documents without court action.

         On June 18, 2019, Plaintiffs, by counsel, contacted Goodman via email; notified

  Goodman that his Rule 26(a)(1)(A)(ii) disclosures and response to the Discovery

  Requests were overdue; and requested available dates for a telephone conference to

  confer about the outstanding discovery.

         Goodman ignored Plaintiffs’ attempt to confer.

         Within eleven (11) days of filing this motion, the parties will file a Joint

  Statement detailing and itemizing the specific discovery disputes at issue. Plaintiffs will

  endeavor to obtain Goodman’s cooperation in preparing the Joint Statement.

                                 REQUEST FOR RELIEF

         For the reasons stated above and in the Joint Statement to be filed, Plaintiffs

  respectfully request the Court to grant their Motion to Compel and award their attorney’s

  fees incurred in making this motion.



  DATED:         June 21, 2019



                             Signature of Counsel on Next Page




                                               3
Case 3:17-cv-00601-MHL Document 126 Filed 06/21/19 Page 4 of 4 PageID# 2223



                               ROBERT DAVID STEELE
                               EARTH INTELLIGENCE NETWORK



                               By:     /s/Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:      (804) 501-8272
                                       Facsimile:      (202) 318-4098
                                       Email:          stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                              CERTIFICATE OF SERVICE

         I hereby certify that on June 21, 2019 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel for Defendant, Patricia A. Negron, and all interested parties receiving

  notices via CM/ECF. I also certify that a copy of this pleading was emailed in PDF to

  Defendants, Goodman and Lutzke.




                               By:     /s/Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:      (804) 501-8272
                                       Facsimile:      (202) 318-4098
                                       Email:          stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                                              4
